Citation Nr: 0308645	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-13 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1964.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In August 2000 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran currently has ear problems related to ear 
infection in service.


CONCLUSION OF LAW

An ear disorder was incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in August 2000, that VA would obtain all relevant 
evidence in the custody of VA and Social Security 
Administration.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The Board again 
notified the veteran in a February 2003 letter.  The duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  
Moreover, copies of his records from Social Security 
Administration have been associated with his claims files.  
The claimant was notified of the need for VA examinations, 
and one was accorded him.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's August 1964 induction examination report shows 
clinical evaluation of his ears and eardrums was normal, 
although he did complain of ear trouble.  In September 1964 
he complained of bilateral earache.  Examination revealed 
both external canals to be somewhat eroded.  The drums were 
opaque with purulent discharge in the left ear.  The 
diagnosis was colymycin, later confirmed by culture results.  
An October 1964 separation examination report, again shows 
that clinical evaluation of the ears and eardrums was normal.  

An October 1973 treatment record from the Alvarez Medical 
Center appears to indicate the veteran had purulent discharge 
from his right ear.

In May 1984, the veteran was seen at the New York Eye and Ear 
Infirmary emergency room for complaints of right ear 
discharge.  Examination of the right ear revealed some soft 
wax in the canal and a slightly red tympanic membrane.  The 
left ear had white purulent debris in the canal.  The 
diagnosis was perforated right tympanic membrane.  He was 
again seen at the same facility in January 1994 with 
complaints of yellow otorrhea of three days' duration.  The 
treatment record indicates that his last discharge was more 
than a year before.  The diagnoses included perforated 
tympanic membranes in both ears and otomyosis in the left 
ear.  

An October 1994 treatment record from Neil M. Sperling, M.D., 
notes that a recent CT scan revealed chronic mastoiditis in 
the right ear.  The treatment record notes that the veteran 
continued to have mild right ear otorrhea.  Examination 
revealed a subtotal tympanic membrane perforation with moist 
middle ear mucosa.  Dr. Sperling recommended the veteran 
undergo tympanoplasty with mastoidectomy.  

In November 1994, the veteran underwent a right ear 
tympanoplasty with mastoidectomy for diagnosed right ear 
chronic otomastoiditis at Long Island College Hospital.  In 
September 1995, he underwent a myringotomy procedure.  

A June 1996 VA audiological examination report notes the 
veteran gave a twenty year history of intermittent right ear 
otorrhea.  He complained of vertigo and occasional tinnitus.  
Examination revealed evidence of prior surgery to the right 
canal wall with anterior atelectasis.  The diagnosis was 
intermittent right otorrhea and dizziness with no current 
evidence of infection.  

Subsequent VA and private treatment records show periodic 
treatment for right and left ear infections.  Periodic 
audiograms indicated bilateral mixed hearing loss.  

The veteran's mother, in a December 1996 sworn statement, 
stated that while he was in the service, he constantly 
complained about his ear.  Shortly after his discharge from 
service, she took him to the family physician, Dr. Pascual 
Semidey, who diagnosed a serious ear infection.  Dr. Semidey 
later diagnosed a chronic right ear infection.  The veteran 
continued to be treated for ear complaints and subsequently 
underwent an operation.  She stated that Dr. Semidey had died 
three years before.  

During his March 1998 personal hearing, the veteran testified 
that he first experienced an ear infection while on active 
duty.  He was treated for the ear infection during service 
and continued to seek treatment for such shortly after his 
discharge.  Although he attempted to get the relevant private 
treatment records recently, they were unavailable.    

Dr. Sperling, in an August 1998 letter, indicated that he 
first consulted the veteran in 1994 for an acute ear 
infection.  He stated that he reviewed the veteran's 
September 1964 medical reports, and opined that it was likely 
that he had suffered chronic intermittent ear infections 
throughout many years of his life, including the 1964 
treatment.  Dr. Sperling further opined that his current ear 
condition was related to the ear condition he had in the 
1960's.  He also opined that the condition for which the 
veteran underwent surgery was also related to or a 
progression of the earlier condition.  

During his July 2000 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran again testified 
that he did not have an ear problem prior to his service.  He 
was treated for an ear infection during his service and 
continued to seek treatment shortly after his discharge.  He 
was unable to secure his treatment records from 1966 to the 
early 1990's because his treating physician had died and 
there were no available records.  He stated that his treating 
physicians were aware that his problems began in service and 
considered his current ear problems a progression of his 
earlier ear infections.  He continued to have ear pain, 
discharge, ringing in the ears and dizziness.

An August 2000 letter from the veteran's treating VA 
physician indicates that he had an extensive history of a 
right ear disease since 1964, that had been treated with both 
medication and surgery.  The examiner opined that the 
veteran's current chronic ear condition was a natural 
progression of his ear disease diagnosed in the 1960's.

Dr. Sperling, in an August 2000 letter, stated that the 
veteran's condition at the time of his initial 1994 
consultation, and at the present time indicated that his 
infection may have been present for many years.  However, he 
clarified that he had not suggested that his infection was 
related to his military service, but only that his condition 
was of a long term duration.  He noted that chronic otitis 
media is a condition that may wax and wane over many years.  

An April 2002 VA report of contact indicates that the VA 
physician that wrote the August 2000 letter was deceased and 
another physician would review the veteran's records and 
indicate whether that physician had based his statement of 
the history on the veteran's statements or not.  One month 
later, the VA physician reviewing the veteran's medical 
records from January 1999, stated that the earlier memorandum 
had been based on a history obtained from the veteran.  

The veteran subsequently contended that VA erred in its 
identification of the VA physician who authored the August 
2000 letter.  He stated that the physician who issued the 
statement was still alive.

Analysis 

The veteran contends that his current ear disorder is a 
result of chronic ear infections that was first manifested in 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for an ear disorder.  His 
service medical records clearly indicate that he had a 
bilateral ear infection in September 1964.  Further, the VA 
physician, in the August 2000 memorandum, while perhaps 
relying on the veteran's history, did etiologically link his 
current ear problems to his ear infection in service, based 
on his understanding of the problem.  Moreover, while Dr. 
Sperling did not actually link the veteran's current ear 
problems to his service, he did review copies of the 
veteran's service medical records and opined that it was 
likely that the 1964 treatment was related to his current ear 
disorder.  Moreover, both physicians noted that his condition 
was of long term duration.  There is no medical evidence of 
record indicating that the veteran's ear disorder did not 
have its onset in service and while some early medical 
records were unavailable, all the evidence of record, both 
lay statements and medical opinions, support a finding that 
the current ear disorder is related to or the progression of 
an ear infection initially diagnosed in 1964 while the 
veteran was in service.  Therefore, resolution of reasonable 
doubt mandates a finding in the veteran's favor.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the veteran, the evidence supports his 
claim of entitlement to service connection for an ear 
disorder.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for an ear disorder is granted, subject to 
the criteria governing the award of monetary benefits.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

